Title: From Thomas Jefferson to Henry Sheaff, 22 June 1802
From: Jefferson, Thomas
To: Sheaff, Henry


            SirWashington June 22. 1802.
            Your’s of the 15th. has been duly recieved. before it would be possible to get any of your Burgundy here I shall be about setting out for Monticello to pass the months of August & September there for the sake of health. but moreover I know that the fine Burgundy wines will not bear a single day’s transportation either in very hot or very cold weather. they are brought to Paris only in Spring or autumn, & then if the weather be hot, they travel only in the night, and with all possible care often spoil on the road. mr Barnes will in a few days remit you 87. Dollars now about becoming due for the Sherry and Sauterne sent to Monticello. about a month hence I shall write to you for a further supply of Sauterne to be forwarded to Richmond. accept my respects & best wishes.
            Th: Jefferson
          